In suits of this nature, it is essential to due process that the notice be of such a character that it will convey information, in a reasonable degree, to interested parties that the suit affects their rights. In other respects, the form and contents of the notice rests within the legislative discretion. 21 R. C. L. p. 1297, and cases cited. *Page 823 
Chapter 11383, Laws of 1925, expressly requires that "the notice shall state the nature of the suit." The form of the order for publication tendered to the chancellor below, and which he declined to issue, contained in the caption thereof, opposite the names of the parties and preceding the body of the notice, the words, "Bill to quiet title, remove clouds and enjoin defendants from asserting any claims to lands." No statement of the nature of the suit appears in the body of the notice itself which follows the caption.
The caption of an order of court is not always an indispensable part of the order. The caption may sometimes be omitted without invalidating the order, where all essentials of the order, — including the names of the parties, the court in which it was made, and the time when it was made, — appear in the body of the order. Lawson v. Spear, 86 N.Y. Supp. 915; Kelly v. Thayer, 34 How. Prac. (N.Y.) 163. And this Court has held that a defective caption may be aided by looking to the body of the notice. West 132 Feet, Etc. v. The City of Orlando,80 Fla. 233, 86 South. Rep. 197 (on rehearing).
Conceding, without deciding, that the quoted language contained in the caption of this notice would be a sufficient compliance with the general principle of law first hereinabove referred to with respect to the character and essential contents of such a notice, in this instance the statute expressly requires that the notice shall state the nature of the suit. This language is not merely the equivalent of a requirement that such information "shall appear," or "be found" incidentally to the notice or in connection therewith. The statute requires more than that, and contemplates that the required statement shall be contained, either in terms or by apt reference, in the stating portion of the *Page 824 
notice, that is, that part which is addressed to the defendants.
Rehearing denied.
BROWN, C. J., AND WHITFIELD, ELLIS, TERRELL, STRUM AND BUFORD, J. J., concur.